Title: To Alexander Hamilton from Theodosius Fowler, 13 November 1792
From: Fowler, Theodosius
To: Hamilton, Alexander


New York 13th. November 1792
Alexander Hamilton Esqr.
Dear sir
Immediately on the receipt of your favour of the 9th. instant, I waited on Mr. Duer and informed him it was necessary to forward to Philadelphia without delay all the papers in his possession that any ways concerned the late Expedition under Genl. St. Clair that real facts might be Established.
He in answer assured he would write to you on the subject and forward every Paper in his possession relative to the business and also write to some of the Members of Congress on that head.
I am &c
Theods Fowler
